Title: To George Washington from Major General Stirling, 29 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Radnor [Pa.] Decemr 29th 1777.

I have received yours of Yesterday evening about an hour ago. have Orderd in all the parties that are out both of my division and of the fifteen detached parties; I expect they will be ready to march for Camp by Noon.
There is now a fine oppertunity for the Q.M.G. & Commissary Genl of provisions to employ their Waggons, at one place within Six miles of this place there is above 100 Tun of Bar Iron, at other places there are large Stores of Rum & Spirits & other Stores besides flower & forrage which may all be brot off without the least danger from the Enemy, who I belive are shut up for the Winter. we lost some Men Yesterday Afternoon by the Indiscretion of an officer of one of the N. England detachments, however we have abt a dozen of prisoners among which are four light Horse. I am your Excellencys Most Obt Humble Servt

Stirling,

